DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10869702B2, referred herein as Pat. ‘970. Although the claims at issue are not identical, they are not patentably distinct from each other because: Pat. ‘970 discloses a compression force magnifier.  Specifically in regards to claim 10, Pat. ‘970 discloses a compression force magnifier comprising: a vertical axis; a ramped portion having a ramp surface sloped at a predetermined angle relative to said vertical axis; an engaging portion having a distal engaging surface disposed opposite said ramp surface, said engaging portion connected to said ramped portion; a bore, said bore extending from said ramp surface through said distal engaging surface; said ramp surface comprising opposite inner sides bounding said bore; and said engaging portion receivable in an aperture of a bone plate between a plate proximal surface and a bone contacting surface to releasably attach said engaging portion to said bone plate such that said ramped portion has a lower contacting surface extending laterally relative to a longitudinal dimension of the plate above the plate proximal surface of the plate and away from said engaging portion (Claim 1 at Col. 10 lines 5-22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al (US Patent Pub. 20150250509A1).
Kannan discloses a method for use in bone compression (orthopedic external compression plate).  Specifically in regards to claim 1, Kannan discloses attaching a bone plate (103) to a first bone (102b); inserting a compression force magnifier (104) into an opening (opening having 410 of 104, see Fig. 4) of a top surface of the bone plate (103); inserting a first screw (411) through the compression force magnifier (104) and into a second bone (102a) to apply a compressive force between the first and second bones (102b,102a); and inserting a second screw (109) through a hole in the bone plate (103) into the second bone (102a) to secure the first and second bones (102b,102a) (Fig. 1-4; and  Page 2 Para. [0031]-Page 3 Para. [0035], Page 4 Para. [0044]-[0049], claim 18).
In regards to claim 3, Kannan discloses wherein the compression force magnifier (104) comprises: a vertical axis; a ramped portion (401) having a ramp surface (sloped surface of 401) sloped at a predetermined angle relative to said vertical axis; an engaging portion (lower surface of 401 that lies against 103) having a distal engaging surface (the lower surface of 401) disposed opposite said ramp surface, said engaging portion connected to said ramped portion; and a bore (opening in 401) extending from said ramp surface through said distal engaging surface (Fig. 4-5).
In regards to claim 4, Kannan discloses wherein the inserting the first screw (411) through the compression force magnifier (104) comprises the first screw contacting the ramp surface to apply the compressive force (Fig. 1-5; and Page 3 Para. [0034], [0042]).
In regards to claim 5, Kannan discloses wherein the ramp surface comprises opposite inner sides bounding the bore (As can be seen in Fig. 5, the unit 401 has two sides which bound the bore into which screw 411 sits.) (Fig. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan in view of Conley et al  (US Patent 8906075B2).
Kannan discloses a method for  compression of a bone.  Specifically, Kannan discloses attaching a plate, and utilizing a compression force magnifier.  In regards to claim 2, Kannan discloses wherein the compression force magnifier (104) is removable from the plate (103) (Fig. 1-4; and  Page 2 Para. [0031]-Page 3 Para. [0035], Page 4 Para. [0044]-[0049], claim 18).  However, Kannan is silent as to removing the first screw and inserting a second screw or wherein the first screw is composed of two members.
Conley discloses a method.  Specifically in regards to claim 2, Conley discloses a bone plate (14) having a first screw (124,224 with 132,232) inserted therein, and wherein the first screw (124,224 with 132,232) is removed (Fig. 1, 3a-4b and 6a-6c; and Col. 3 line 66 to Col. 4 line 23, Col. 5 lines 16-19, Col. 6 lines 1-40, Col. 8 lines 54 to Col. 9 lines 46).  In regards to claim 7, Conley discloses inserting a third screw (317), larger than the first screw (124,224), into a hole left by the first screw (Col. 8 lines 54 to Col. 9 lines 46).  In regards to claims 8-9, Conley discloses wherein the first screw (124,224 with 132,232) consists of a threaded wire/threaded pin (124,224) threadably engaged with a threaded member/nut (132,232), and further comprising the threaded member/nut (232,132) being threaded on the wire/pin (124,224) to contact the ramp surface to apply the compression force (Conley discloses that the abutment 232,132 can be attached to the wire 124,224 by any suitable attachment means that was known in the art this would include by the utilization of threads.  In addition, if the temporary wire disclosed in Conley were to be used in the method of Kannan then the abutment would lie against the ramped surface of the compression unit of Kannan.) (Fig. 3a-4b; and Col. 5 lines 15-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Kannan by utilizing a temporary fixation device as disclosed in Conley in order to have a residual hole created in the bone from the temporary fixation wire be smaller than the residual hole that would be produced by a permanent bone fixation member used to temporarily fix the bone fixation plate to the underlying bone so as to not create unwanted large holes in the bone as the plate is adjusted as needed (Col. 9 line 25-46).


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 4957496) and Conley.
Schmidt discloses bone compression assembly apparatus (slotted slide plate assembly for osteosynthesis).  Specifically in regards to claim 11-13, Schmidt discloses said assembly apparatus comprising: a bone plate (1), said plate (1) having a proximal surface and a bone contacting surface disposed opposite said proximal surface (see annotated Fig. 1 below), said bone plate (1) further comprising an aperture (3-4, 7-8) disposed through said plate (1) between said proximal surface and said bone contacting surface, said aperture (3-4,7-8) having a longitudinal axis (see annotated Fig. 1 below) (Fig. 1 below and Fig. 1-3; and Col. 3 lines 45-67).  Schmidt discloses a compression force magnifier (2), said compression force magnifier (2) comprising: a vertical axis (see annotated Fig. 1 below); a ramped portion (12a’,11a’) having a ramped surface sloped at a predetermined angle relative to said vertical axis; an engaging portion (distal surface of 2 having 5) disposed opposite the ramp surface, said engaging portion connected to said ramped portion; a bore (8’,7’), said bore (8’,7’) disposed through said ramped portion (12a’11a’) and said distal engaging surface (distal surface of 2 having 5) (As can be seen in Fig. 3 and 2; the ramps 11a’,12a’ create a sloped proximal surface.) (Fig. 1 below and Fig. 1-3; and Col. 3 line 45-Col. 4 line 21, Col. 4 line 50-64).  The compression force magnifier (2) releasably attached to said bone plate (1) such that said engaging portion (distal surface of 2 having 5) is received in said aperture (4,3) (Fig. 1 below and Fig. 1-3; and Col. 3 line 45-Col. 4 line 21, Col. 5 lines 3-8 and 23-30). Schmidt discloses wherein a first threaded member (17-18) contacts the ramp surface (12a,11a) to apply a compression force when the first threaded member (17-18) is connected to the bone (Fig. 1-3; and Col. 4 line 14-68, Col. 5 lines 3-21). However, Schmidt is silent as to a first threaded member has a second threaded member.


    PNG
    media_image1.png
    515
    934
    media_image1.png
    Greyscale

Figure 1: Schmidt demonstrating the surfaces and axes of the magnifier (2) and the plate (1).

Conley discloses an apparatus.  Specifically in regards to claim 11, Conley discloses a bone plate (14) having a first threaded member (124,224) inserted therein, and wherein the first and adapted to be inserted into a bone, said first threaded member (124,224) engaged with a second threaded member (132,232) to contact the ramp surface to apply compression when the first threaded member (124,224) is connected to the bone (Conley discloses that the abutment 232,132 can be attached to the wire 124,224 by any suitable attachment means that was known in the art this would include by the utilization of threads.  In addition, if the temporary wire disclosed in Conley were to be used in the apparatus of Schmidt then the abutment would lie against the ramped surface of the ramp.) (Fig. 1, 3a-4b and 6a-6c; and Col. 3 line 66 to Col. 4 line 23, Col. 5 lines 16-19, Col. 6 lines 1-40, Col. 8 lines 54 to Col. 9 lines 46).  In regards to claims 12-13, Conley discloses wherein the first threaded member (124,224) consists of a threaded wire/threaded pin (124,224) and the second threaded member (232,132) comprises a nut (Fig. 3a-4b; and Col. 5 lines 15-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schmidt by utilizing a temporary fixation device as disclosed in Conley in order to have a residual hole created in the bone from the temporary fixation wire be smaller than the residual hole that would be produced by a permanent bone fixation member used to temporarily fix the bone fixation plate to the underlying bone so as to not create unwanted large holes in the bone as the plate is adjusted as needed (Col. 9 line 25-46).
In regards to claim 15, Schmidt discloses wherein said ramp surface (12a’,11a’) comprises opposite inner sides bounding said bore (Fig. 1-3).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775